DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, 16-17, 23, 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11-12, 16, 23, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. (US2008/0226130) in view of Wang (US5304787).
To claim 1, Kansal teach method of establishing a position of a system (paragraphs 0019, 0035, estimating location/position of a mobile device), the method comprising: 
obtaining one or more first surface patterns of a smallest part of a surface that is uniquely identifiable (obvious, claimed “smallest part” is not necessarily the smallest element, but possibly a smallest identifiable pattern or a smallest bounding region during pattern recognition, which would be unique from among the entire surface while taking the type of surface into account), each of the first surface patterns associated with a position by a position tag (paragraphs 0024, 0054, accessing stored images each having patterns, plurality of first image surface patterns, for matching as well as location tags associated with a position); 
establishing an approximation of a current position of the system (paragraphs 0019, 0028-0029, GPS system gives a location with less granularity or approximation); 
acquiring, from one or more sensors, at least one second surface pattern, at the current position of the system (paragraphs 0019, 0039, acquiring an image of a room, at least one second pattern, by mobile computing device proximate to the position of the system); and 
matching the at least one second surface pattern to at least one of the one or more first surface patterns (Fig. 2, paragraph 0023, user takes an image from a position in a room, from a positional range corresponding to the position, which is used for pattern matching), based on the established approximation of the current position, to determine a location of the current position (paragraphs 0029, 0039, 0054, using pattern matching analysis between the acquired image second pattern and stored image first pattern to recognize the location in order to verify the GPS position, determine a system position).
In further strengthening said obviousness above, Wang teach using a bounding box identified as the smallest area capable of encompassing all of the start and stop pattern traversals related to a common bar code image (abstract, which is considered as unique from among the entire surface while taking the type of surface into account), which corresponds to Kansal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang into the method of Kansal, in order to define pattern identification region.

To claim 23, Kansal and Wang teach a computer usable non-transitory storage medium having a computer program embodied thereon for causing a suitable processor to establish the position of a system (as explained in response to claim 1 above).




To claim 3, Kansal and Wang teach claim 1.
Kansal teach wherein the first patterns are obtained from images (paragraphs 0024, 0054, accessing stored images each having patterns for matching).

To claim 4, Kansal and Wang teach claim 1.
Kansal teach wherein the first patterns and the at least one second pattern are obtained from images (paragraph 0054, patterns of the stored and acquired images are matched).

To claim 5, Kansal and Wang teach claim 4.
Kansal teach wherein the first patterns and the at least one second pattern are from different sources associated with different entities (paragraph 0023, stored images having patterns for matching is a collection of images taken by different users at different times).

To claim 7, Kansal and Wang teach claim 4.
Kansal teach wherein the images are obtained from one or more of cameras, structured light devices, radar devices, LIDAR devices and ultrasonic devices (paragraph 0019, camera).

To claim 8, Kansal and Wang teach claim 7.
Kansal teach wherein the images include photographs, radar images, LIDAR images and ultrasonic images (paragraph 0002, stored images residing in local and remote databases for future use by users and applications; despite lack of disclosure, having remote databases of radar images, LIDAR images and ultrasonic images would have been obvious to one of ordinary skill in the art to incorporate, in order to expand image source variety, hence Official Notice is taken).

To claim 9, Kansal and Wang teach claim 3.
Kansal teach wherein the images are from a plurality of viewpoints (paragraph 0023, images are a collection of different rooms in a building).

To claim 11, Kansal and Wang teach claim 1.
Kansal teach additionally comprising storing the obtained plurality of first patterns in storage media (paragraphs 0023-0026, previous stored images having the patterns for matching are stored on a local database).

To claim 12, Kansal and Wang teach claim 11.
Kansal teach wherein storing the obtained plurality of first patterns in storage media includes populating at least one database with the plurality of first patterns (paragraphs 0023-0026, previous stored images having the patterns for matching are stored on a local database).

To claim 16, Kansal and Wang teach claim 1.
Kansal teach wherein the subsequent system position is established as the system position, and wherein the method additionally comprises: acquiring at least one second pattern proximate to the position of the system (paragraphs 0019, 0039, acquiring an image of a room by the mobile computing device); and matching the at least one second pattern to at least one of first patterns, to determine a subsequent system position (paragraphs 0029, 0039, 0054, using pattern matching analysis between the acquired/second pattern and stored images/first pattern to recognize the location in order to verify the GPS location, determine a subsequent system position).

To claim 26, Kansal and Wang teach claim 1.
Kansal teach wherein obtaining at least one first pattern comprises: receiving a first image as input from at least one sensor (as explained in response to claim 1 above); Kansal and Wang do not expressly disclose cropping at least one portion of the first image as a pattern, and wherein acquiring at least one second pattern comprises: receiving a subsequent image as input from at least one sensor; and selecting a region of interest (ROI) in the subsequent image, corresponding to the predicted location of the pattern in the subsequent image.
Nevertheless, such image preprocessing prior to pattern matching is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Kansal and Wang, in order to enhance pattern processing, hence Official Notice is taken.

To claim 27, Kansal and Wang teach claim 26.
Kansal teach further comprising estimating at least one of a velocity of the system and a relative position of the system, based on said matching (paragraph 0055).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. (US2008/0226130) in view of Wang (US5304787) and Miyahara (US2007/0127779).
To claim 6, Kansal and Wang teach claim 1.
Kansal teach matching at least one second pattern to at least one of first patterns, to determine subsequent system position (using pattern matching analysis between the acquired second pattern and stored images first pattern to recognize the location in order to verify the GPS location, determine a subsequent system position (paragraphs 0029, 0039, 0054), but Kansal and Wang do not expressly disclose wherein matching the at least one second pattern to at least one of the one or more first patterns comprises applying a perspective warp on at least one pattern; performing rotation of at least one pattern; and performing cross-correlation between the at least one second pattern and the at least one of the one or more first patterns.
	Miyahara teach pattern matching is performed by processes including cross-correlation (paragraph 0009), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Kansal and Wang, in order to implement pattern matching by design preference.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. (US2008/0226130) in view of Wang (US5304787) and Shin et al. (US2009/0154793).
To claim 10, Kansal and Wang teach claim 3.
But, Kansal and Wang do not expressly disclose wherein the images include aerial images and satellite images.
	Shin teach the images include aerial images and satellite images (abstract, aerial images and satellite images), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Kansal and Wang, in order to expand location identification sources.



Claims 17, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. (US2008/0226130) in view of Wang (US5304787) and Isao (JP5556274).
To claim 17, Kansal and Wang teach claim 7.
Kansal teach processing images, creating first patterns and at least one second pattern (images having patterns for matching are inherently created upon acquisition of the images) which are further processed in pattern matching analysis (paragraphs 0029, 0039, 0054), but Kansal and Wang do not expressly disclose wherein the images are filtered to remove temporal elements prior to creating the one or more first patterns and the at least one second pattern.
	Isao teach images being filtered to remove temporal elements prior to creating the one or more first patterns and the at least one second pattern (abstract, creating a pattern matching contour by first removing a noise region, e.g., filtering to remove temporal elements), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Kansal and Wang, in order to remove defect and to enhance image for pattern accuracy enhancement.

To claim 28, Kansal, Wang and Isao teach claim 17.
Kansal, Wang and Isao teach further comprising snipping a filtered frame around the estimated area of the at least one second pattern (as explained in response to claim 17 above); but Kansal, Wang and Isao do not expressly disclose warping the snipped frame's perspective into a top view or a side view; and performing cross-correlation on the warped frame in order to find the maximal match to the at least one first pattern.
Nevertheless, such image preprocessing prior to pattern matching is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Kansal, Wang and Isao, in order to enhance pattern processing by design preference, hence Official Notice is taken.



Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. (US2008/0226130) in view of Wang (US5304787) and Li et al. (US2012/0147187).
To claim 29, Kansal and Wang teach claim 1.
But, Kansal and Wang do not expressly disclose the one or more first surface patterns and the at least one second surface pattern comprise a description of asphalt pebbles.
However, it would have been obvious to one of ordinary skill in the art to recognize that Kansal’s image may be taken in a room comprises asphalt pebbles by scenario.
	Li teach a room comprises asphalt pebbles (paragraphs 0032, 0068), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Kansal and Wang by scenario preference.

To claim 30, Kansal, Wang and Li teach claim 29.
Kansal, Wang and Li teach wherein the description comprises at least one of positions of the pebbles and relations among the pebbles (obvious when pattern recognition is taken on asphalt road surface, hence Official Notice is taken).

To claim 31, Kansal, Wang and Li teach claim 29.
Kansal, Wang and Li teach further comprising screening out edges that correspond to objects that are larger than the pebbles (despite lack of teaching, screening out edges larger objects are well-known practice in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate, hence Official Notice is taken).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 24, 2022